Citation Nr: 1511257	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  08-25 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an initial rating in excess of 50 percent for residuals of a left knee medical meniscus tear prior to November 7, 2011, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to February 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In July 2011, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by a Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims file.

The Board subsequently remanded the Veteran's claim for additional development in September 2011. 

The Veterans Law Judge who conducted the July 2011 hearing retired.  Correspondence was sent to the Veteran in July 2014 inquiring whether he desired a new Board hearing in conjunction with this appeal.  Based on his response, the Veteran was afforded a new hearing with the undersigned Acting Veterans Law Judge in November 2014.  A transcript of this hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

For the following reasons, the Board finds that the Veteran's appeal must be remanded to ensure that he is accorded full compliance with the statutory duty to assist.

Following the Board's September 2011 remand, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed right knee disability.  

In a November 2011 report, a VA examiner did not diagnose a right knee disability and noted that the Veteran had an "essentially normal physical examination and MRI done on November 3, 2011, which demonstrated no menisci pathology and only mild chondromalacia of the patella."  As a result, it was opined that there was less than a 50 percent probability that the Veteran's claimed right knee disability was related to service.  

Upon review, evidence associated with the claims file suggests that the November 3, 2011 MRI report did not address the Veteran's right knee.  See, e.g., an October 2012 deferred rating decision.  This also appears to be consistent with the examiner's report since she diagnosed the Veteran with chondromalacia of the left patella and not the right.  However, since the MRI report has not been associated with the claims file, the Board is unable to confirm which knee was evaluated and whether the examination report is internally inconsistent, incomplete, or factually inaccurate.  Regardless, it is clear that VA treatment records have not been associated with the claims file and a new examination is necessary.

Furthermore, while the November 2011 VA examiner did not diagnose the Veteran with right knee disability, she did not otherwise explain why the objectively demonstrated decrease in the Veteran's right knee range of motion did not constitute a disability.  

The Board pauses to note that an October 2012 deferred rating decision correctly observed that the VA examination was inadequate and further development was required.  For reasons that remain unclear, the identified errors were not corrected and the Veteran's claim must now be remanded to ensure compliance with VA's statutory duty to assist him in the development of his claim.  The Board apologizes to the Veteran and his representative for the additional delay. 

With respect to the Veteran's increased rating claim, during the November 2014 hearing, the Veteran testified that his left knee disability had increased in severity since his last VA examination.  See the November 2014 Board Hearing Transcript at 6-7.  Since the severity of the Veteran's service-connected left knee disability is unknown, a new VA examination is warranted.  38 C.F.R. §§ 3.326, 3.327.

Finally, the Board's September 2011 remand instructions stated that once the requested development was complete, the Veteran's claims were to be readjudicated and he was to be provided with a Supplemental Statement of the Case (SSOC).  While the VA Appeals Management Center issued an SSOC that addressed the Veteran's claimed right knee disability, the Veteran has not been provided with a SSOC which addressed the issue of entitlement to an increased rating for a left knee disability. 

Because the Board's remand instructions have not been complied with, these issues must be remanded again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested the November 3, 2011 MRI report any outstanding records of VA medical treatment (generated after the last treatment notes of record, which are dated September 20, 2013).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  After completing the action requested in item 1, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed right knee disability.  The Veteran's claims file must be made available to the examiner.  

All diagnostic testing deemed to be necessary by the examiner, to include X-ray studies or a MRI, should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any identified right knee disability had causal origins in service or is otherwise related to the Veteran's active duty service, to include the bilateral chondromalacia patellae and bilateral retropatellar pain syndrome that was diagnosed while he was on active duty. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the action requested in item 1, the AOJ should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected left knee disability.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

